OPINION
By THE COURT
The defendants, W. L. Davis and The Sun Indemnity Company of New York, have moved the court for an order dismissing the petition in error for the reason that the brief of plaintiff in error has not been filed' as required by the rule of this court.
It appears that the petition in error was filed May 16, 1935, and that on January 3, 1936, the plaintiff in error moved the court for an order extending the date of filing briefs until March 10, 1936. This motion was granted by the court.
*56No briefs have been filed by plaintiff in error in the case and under the rule of court the motion of defendants is sustained.
CRAIG, PJ, HORNBECK and BARNES, JJ, concur.